DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  it is noted that claim 6 depends from claim 1, wherein the term “inner side surface” is disclosed in conjunction with the planet carrier.  
“a planet carrier with an inner side surface”;
“the inner side surface of the planet carrier”
However, when claim 6 discloses this claim limitation, the planet carrier is not disclosed in the claim.  As such, while this absence does not create an indefiniteness issue (as claim 1 does in fact provide enough information in order to provide adequate antecedent basis), the lack of the full citation may cause confusion.  As such, the Examiner recommends that the Applicant alter the limitation of claim 6 to the following – “an inner side surface of the planet carrier”.  Appropriate correction is recommended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation "the inner surface " in line 2 has insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner will interpret this limitation to be descriptive of  the “inner side surface of the planet carrier” as previously disclosed in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura, (2004/0231952).

Regarding claim 1, Nakamura discloses: A power tool (Figs. 1-2, 2a, tool 100, 200 and/or 300 - the Examiner notes that the Nakamura reference has several embodiments.  The Examiner will clearly designate as to which embodiment he is referencing, and will ensure that none of these embodiments contain issues regarding anticipation or obviousness such as a lack of inter-compatability), comprising: 

an output shaft (Figs. 3 and 13, spindle 28) with a circumferential surface (as seen in Figure 8, the shape of Spindle 28 of Nakamura is identical to the shape of the output shaft of the current application); 

a planet carrier (Fig. 13, carrier 15c) with an inner side surface configured to be rotatably connected to the output shaft to drive the output shaft ([0121] “The snap ring elements 22Ca and 22Cb are supported so that the corresponding projections 43Ca and 43Cb are aligned and are positioned in the same recess 42Ca or 42Cb. In this manner, the snap ring 22C provides the same force on the projections 43C when a force is applied to the snap ring 22C in either rotational direction by the spindle 28C.”); there being a gap between the inner side surface of the planet carrier and the circumferential surface of the output shaft (as can be seen in Fig. 13, the space between the shaft and the carrier contains the snap ring, 22, which fills the gap between the shaft and carrier); and 

(As determined from the specification, the locking structure 10” performs the functions of and meets the structural features of the buffer mechanism of the current application.  The Locking Structure 10” is composed of sub-components; [0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28. Except for the wedge rollers 24 and the spindle 28, the other components of the locking structure 10" are generally in the shape of a ring extending about the same axis, such as the axis of the spindle 28. A lid ring 45 is attached to the fixing ring 27 such that the components of the locking structure 10" are provided as a unit”) provided on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft near the gap (see Figure 13 for a visual depiction of these claim limitations); the buffer mechanism configured to not actively apply a pressure to the output shaft and the planet carrier, and to buffer the impact force between the output shaft and the planet carrier when the output shaft slides relative to the planet carrier under the action of inertial force  ([0094], “The resilient force the snap arms 44 apply to the projections 43 is set to allow the projection 43 to move from one recess (i.e., recess 42a) to the other recess (i.e., recess 42b) to control and buffer the rotational force of the spindle 28 when the motor M is stopped and to delay the engagement of the locking structure 10".“).

Regarding claim 2, Nakamura further discloses: the circumferential surface of the output shaft (Figs. 3 and 13, spindle 28) comprises an outer anti-sliding surface and an outer positioning surface (Figure 8 shows the connector, 31, of the spindle – the anti-sliding portion consists of - [0083], “(two generally parallel planar surfaces on opposite sides of the spindle axis)”, while the positioning surface consists of the remainder of the connector, the curved portions); the inner side surface of the planet carrier comprising an inner anti-sliding surface and an inner positioning surface (Fig. 13 shows a containing recess 82 having an inner circumference 81 receiving the two snap ring elements 22Ca and 22Cb),

the inner anti-sliding surface corresponding to the outer anti-sliding surface, the inner positioning surface corresponding to the outer positioning surface, and the buffer mechanism provided on the inner anti-sliding surface (paragraphs [0117-0124] provide explicit detail into the interaction between the spindle element and the carrier element, with the buffer element acting between the two in order to transfer motion and energy, thereby meeting the claim limitations).

Regarding claim 3, Nakamura further discloses: the buffer mechanism (Figure 13, snap ring element 22c) comprises two or more buffer members (Figure 13, snap ring elements 22ca and 22cb), each of the two or more buffer members provided on the corresponding inner anti-sliding surface of the inner side surface of the planet carrier ([0094], “As shown in FIG. 6, the central opening of the snap ring 22 is substantially identical to the connector 31 of the spindle 28 so that the snap ring 22 is fixed to and rotates with the spindle 28.”).

Regarding claim 4, Nakamura further discloses: the buffer mechanism (As determined from the specification, the locking structure is composed of sub-components; [0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28. Except for the wedge rollers 24 and the spindle 28, the other components of the locking structure 10" are generally in the shape of a ring extending about the same axis, such as the axis of the spindle 28. A lid ring 45 is attached to the fixing ring 27 such that the components of the locking structure 10" are provided as a unit”. comprises an elastic material (as seen in Figures 6 and 13, the snap arms 44 are a part of the buffer mechanism 22 - [0093], “The resilient spring force on the projections 43 is provided by the elasticity and material characteristics of the snap arms 44.”)([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a …  a rubber ring 26”) .

Regarding claim 5, Nakamura further discloses: the elastic material is soft rubber ([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a …  a rubber ring 26” – regarding the term “soft rubber”, without any further limitations, the term “soft” applies to all rubber, as, when put on a hardness scale, rubber as a material is soft.  Finally, when other rubber rings on the structure are discussed, such as ring 126 (and thus showing a common use of the materials of the rubber) it is disclosed that these rings are, [0167] “In the illustrated construction, the elastic ring 126 is a substantially circular member made of an elastomeric material”.  This definition is in accordance with the requirements of the current application, as disclosed on page 10, 3rd paragraph – “soft rubber having elasticity. Soft rubber can be polypropylene (PP), polyethylene (PE), etc., whose surface hardness is relatively low.”).

Regarding claim 7, Nakamura further discloses: the buffer mechanism  (Figure 13, snap ring element 22c) has a spherical shape (as seen in Figure 13, the overall shape of the snap ring is cylindrical), a cylindrical shape (it is circular in a 2d viewing, and has a small height component, thus rendering the shape cylindrical), or a square shape.

Regarding claim 8, Nakamura further discloses: the buffer mechanism (Figure 13, snap ring element 22c) is provided on the inner surface in a point contact manner or a surface contact manner (Both the output shaft and the carrier have an “inner surface”  As such, the Examiner will note that, as seen in Figure 13, the buffer contacts both the spindle and the carrier at both a point and a surface (Carrier contact - as seen in point contact at 42cs, or on a surface in its contact with 81.  Spindle – point contact when the flat portion of the spindle connector 31 contacts the snap ring, 22c, while making surface contact along the curved portion of the connector.)

Regarding claim 9, Nakamura further discloses: A power tool  (Figs. 1-2. 2a, tool 100, 200 and/or 300), comprising: 

an output shaft (Figs. 3 and 13, spindle 28) with a circumferential surface (as seen in Figure 8, the shape of Spindle 28 of Nakamura is identical to the shape of the output shaft of the current application); 

a planet carrier (Fig. 13, carrier 15c) with an inner side surface configured to be rotatably connected to the output shaft to drive the output shaft ([0121] “The snap ring elements 22Ca and 22Cb are supported so that the corresponding projections 43Ca and 43Cb are aligned and are positioned in the same recess 42Ca or 42Cb. In this manner, the snap ring 22C provides the same force on the projections 43C when a force is applied to the snap ring 22C in either rotational direction by the spindle 28C.”); 

there being a gap between the inner side surface of the planet carrier and the circumferential surface of the output shaft (as can be seen in Fig. 13, the space between the shaft and the carrier contains the snap ring, 22, which fills the gap between the shaft and carrier); and 

(Figure 13, snap ring element 22C) provided near the gap on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft (see Figure 13 for a visual depiction of these claim limitations),  the buffer mechanism being a single member (in this particular instance, while it appears as if there exists more than one buffer member in the current application, the Applicant has defined each of the buffer members as a “single member” - [0026], “The buffer mechanism 60 includes two buffer members 61, 62, each of which is a single member“ – therefore, the Examiner has determined that each of the snap ring elements, 22Ca and 22Cb exists as a “single member” in accordance with the language of the current specification, and thereby meeting the limitation of the claim) and configured to buffer the impact force between the output shaft and the planet carrier when the output shaft slides relative to the planet carrier under the action of inertial force ([0094], “The resilient force the snap arms 44 apply to the projections 43 is set to allow the projection 43 to move from one recess (i.e., recess 42a) to the other recess (i.e., recess 42b) to control and buffer the rotational force of the spindle 28 when the motor M is stopped and to delay the engagement of the locking structure 10".“).

Regarding claim 10, Nakamura further discloses: the buffer mechanism  (As determined from the specification, the locking structure is composed of sub-components; [0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a release ring 21, a spring or snap ring 22, two synchronizing and aligning or supporting rings 23, one or more locking members or wedge rollers 24, a lock ring 25, a rubber ring 26, a fixing ring 27 and the spindle 28. Except for the wedge rollers 24 and the spindle 28, the other components of the locking structure 10" are generally in the shape of a ring extending about the same axis, such as the axis of the spindle 28. A lid ring 45 is attached to the fixing ring 27 such that the components of the locking structure 10" are provided as a unit” is soft rubber ([0084] “As shown in FIGS. 4-6, the locking structure 10" generally includes a …  a rubber ring 26”).

Regarding claim 11, Nakamura further discloses: A power tool  (Figs. 1-2. 2a, tool 100, 200 and/or 300), comprising: 

a housing (Fig. 3, housing 104); 

a planet carrier (Fig. 13, carrier 15c); 

an outer support ring (Fig. 7, a fixing ring 27) fixed on the housing; 

a cam disk (Figs. 6-7, lock ring 25) provided in the outer support ring and coaxial with the outer support ring; 

a lock pin ([0087] “In the illustrated construction, the locking members are wedge rollers 24”) provided between the outer support ring and the cam disk; 

(Figs. 3 and 13, spindle 28) fixedly connected to the cam disk ([0086] “The lock ring 25 defines a hole-shaped connecting part 35 which is substantially identical to the connector 31 on the spindle 28 so that the lock ring 25 is fixed to and rotatable with the spindle 28 without free rotational movement.”); 

there being a gap between a circumferential surface of the output shaft (Figs. 3 and 13, spindle 28) and an inner side surface of the planet carrier (Fig. 13, carrier 15c); and a soft rubber ([0089] “The rubber ring 26 is supported in a groove in the fixing ring 27”) provided on at least one of the inner side surface of the planet carrier and the circumferential surface of the output shaft near the gap; the soft rubber configured to buffer the impact force between the output shaft and the planet carrier when the output shaft slides relative to the planet carrier under the action of inertial force (paragraphs [0089-0111 describe the actions of the rubber ring, 26, and the respective interactions with the further locking systems that meet the claim limitations.  [0089] “The rubber ring 26 is supported in a groove in the fixing ring 27, and engagement of the wedge rollers 24 with the rubber ring 26 causes rotation of the wedge rollers 24 due to the friction between the wedge rollers 24 and the rubber ring 26”.  Further definition and citation of the art occurs in paragraph “[0111] In the position shown in FIG. 10, the wedge rollers 24A are supported in a releasing position in close proximity to the locked position of each wedge roller 24A. The elastic member 71 supports the wedge rollers 24A with flexibility so that the wedge rollers 24A may flex the concave parts 71a and 71b to move towards a further released position. When the releasing protrusion 41A engages the wedge rollers 24A to release or unlock the wedge rollers 24A, the flexible elastic member 71 attenuates any resulting shock”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, (2004/0231952) in view of Hallberg, (US 2021/0402586). 

Regarding claim 6, Nakamura discloses the device of claim 1.  

Nakamura does not explicitly disclose: an adhesive is provided between the buffer mechanism and the inner side surface, and the adhesive is configured to engage the buffer mechanism and the inner side surface together.

Hallberg teaches:  an adhesive is provided between the buffer mechanism and the inner side surface (of the planet carrier), and the adhesive is configured to engage the buffer mechanism and the inner side surface together (Hallberg - Paragraphs [0021-0024] discuss the use of an adhesive for the bonding of an addendum (such as the freewheel in Hallberg) to the output shaft of the device (the identical output shaft in Hallberg).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly procedure of Nakamura with the adhesive construction technique of Hallberg, thereby combining prior art elements to achieve a desirable and predictable result.  There exist several benefits to the use of Hallberg’s assembly technique, both primary benefits and secondary.  The primary benefit is that the adhesive ensures that the buffer device remains in the correct location relative to the inner side surface, thereby increasing the utility of the device while reducing maintenance requirements.  The secondary benefit is that the use of adhesive is an inexpensive, proven technology, thereby increasing the safety of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirt, (US 4,325,589) discloses a machine utilizing a planet carrier and buffer rings to minimize the damage that can be caused by the uncontrolled interactions between parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731